DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The following claimed benefit is acknowledged: the instant application, filed 06/28/2021 claims priority from provisional application 63148086, filed 02/10/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
A. In line 6 of the Abstract, “he second shared exponent value” should read “the second shared exponent value” instead.
Appropriate correction is required.
Claim Objections
Claims 8-9 and 17-18 are objected to because of the following:
A. In claim 8 lines 4 and 6, “the third exponent value” should read “the third shared exponent value instead”. Claim 17 recite similar limitations and is objected to for the same reason.
B. In claim 9 line 4, ““the third exponent value” should read “the third shared exponent value instead”. Claim 18 recite a similar limitation and is objected to for the same reason.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “The system of claim 15” in line 1. This is unclear because claim 15 does not recite a system. For purposes of examination claim 20 is interpreted to depend on claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-9 recite a non-transitory machine-readable medium and, therefore, is an article of manufacture. Claims 10-18 recite a series of steps and, therefore is a process. Claims 19-20 recite a system and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determining a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determining a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determining a third shared exponent value based the first shared exponent value and the second shared exponent value; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; determining a sign value and a mantissa value for each floating point value in the plurality of floating point values”.
The above limitations are directed to conversion and/or quantization of floating point values to a floating point data type sharing a common exponent such as converting the values shown in row 205/405 into quantized values shown in row 265/455 in Figs. 2 and 4 respectively and described in paragraphs [0033-0038, and 0040-0042] which falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining” a first shared exponent value, “determining” a second shared exponent value, “determining” a third shared exponent value, “determining” a first difference value, “determining” a second difference value, and “determining” a sign value and a mantissa value for each floating point value in the plurality of floating point values is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the claim encompasses manually “determining the first shared exponent value” by comparing the exponents of two floating point numbers and using the higher exponent value as the first shared exponent value, “determining the second shared exponent value” by comparing the exponents of two other floating point numbers and using the higher exponent value as the second shared exponent value, “determining the third shared exponent value” by comparing the first shared exponent value and the second shared exponent value and using the higher exponent value as the third shared exponent value, “determining the first difference value” by subtracting the first shared exponent value from the third shared exponent value, “determining the second difference value” by subtracting the second shared exponent value from the third shared exponent value, and “determining the sign value and the mantissa value for each floating point value” using the first, second, third shared exponent values, and the first and second difference values using pen paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element: storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-4 recite further details regarding the first, second, third shared exponent values, and the first and second difference values; claim 5 recite further steps to determine a first and second set sets of difference values; claims 6-8 recite further steps for determining the first, second, third shared exponent values; and claim 9 recite details regarding how each floating point values is represented and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-4 and 6-9 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 5 recites the following additional element: storing, in the data structure for the shared exponent floating point data type, the first set of different values and the second set of difference values. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 10 recites “determining a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determining a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determining a third shared exponent value based the first shared exponent value and the second shared exponent value; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; determining a sign value and a mantissa value for each floating point value in the plurality of floating point values”.
The above limitations are directed to conversion and/or quantization of floating point values to a floating point data type sharing a common exponent such as converting the values shown in row 205/405 into quantized values shown in row 265/455 in Figs. 2 and 4 respectively and described in paragraphs [0033-0038, and 0040-0042] which falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining” a first shared exponent value, “determining” a second shared exponent value, “determining” a third shared exponent value, “determining” a first difference value, “determining” a second difference value, and “determining” a sign value and a mantissa value for each floating point value in the plurality of floating point values is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, the claim encompasses manually “determining the first shared exponent value” by comparing the exponents of two floating point numbers and using the higher exponent value as the first shared exponent value, “determining the second shared exponent value” by comparing the exponents of two other floating point numbers and using the higher exponent value as the second shared exponent value, “determining the third shared exponent value” by comparing the first shared exponent value and the second shared exponent value and using the higher exponent value as the third shared exponent value, “determining the first difference value” by subtracting the first shared exponent value from the third shared exponent value, “determining the second difference value” by subtracting the second shared exponent value from the third shared exponent value, and “determining the sign value and the mantissa value for each floating point value” using the first, second, third shared exponent values, and the first and second difference values using pen paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element – storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 11-13 recite further details regarding the first, second, third shared exponent values, and the first and second difference values; claim 14 recite further steps to determine a first and second set sets of difference values; claims 15-17 recite further steps for determining the first, second, third shared exponent values; and claim 18 recite details regarding how each floating point values are represented and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 11-13 and 15-18 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 14 recites the following additional element: storing, in the data structure for the shared exponent floating point data type, the first set of different values and the second set of difference values. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 19 recites “determine a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determine a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determine a third shared exponent value based the first shared exponent value and the second shared exponent value; determine a first difference value based on the first shared exponent value and the third shared exponent value; determine a second difference value based on the second shared exponent value and the third shared exponent value; determine a sign value and a mantissa value for each floating point value in the plurality of floating point values”.
The above limitations are directed to conversion and/or quantization of floating point values to a floating point data type sharing a common exponent such as converting the values shown in row 205/405 into quantized values shown in row 265/455 in Figs. 2 and 4 respectively and described in paragraphs [0033-0038, and 0040-0042] which falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining” a first shared exponent value, “determining” a second shared exponent value, “determining” a third shared exponent value, “determining” a first difference value, “determining” a second difference value, and “determining” a sign value and a mantissa value for each floating point value in the plurality of floating point values is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “at least one processing unit in the set of processing units cause the at least one processing unit to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “at least one processing unit in the set of processing units cause the at least one processing unit to” language, the claim encompasses manually “determining the first shared exponent value” by comparing the exponents of two floating point numbers and using the higher exponent value as the first shared exponent value, “determining the second shared exponent value” by comparing the exponents of two other floating point numbers and using the higher exponent value as the second shared exponent value, “determining the third shared exponent value” by comparing the first shared exponent value and the second shared exponent value and using the higher exponent value as the third shared exponent value, “determining the first difference value” by subtracting the first shared exponent value from the third shared exponent value, “determining the second difference value” by subtracting the second shared exponent value from the third shared exponent value, and “determining the sign value and the mantissa value for each floating point value” using the first, second, third shared exponent values, and the first and second difference values using pen paper. Additionally, the mere recitation of a generic processor does not take the claim limitations out of the mental processes grouping. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional elements: a set of processing units, a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to: store, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value. However, the additional elements of a set of processing units and at least one processing unit in the set of processing units, and a non-transitory machine-readable medium were recited at a high-level of generality (i.e., as a generic computer component executing instructions, and as a generic computer component storing the instructions executed by the at least one processing unit in the set of processing units) such that they amount to no more than mere instructions using a generic computer component. The additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a set of processing units and at least one processing unit in the set of processing units, and a non-transitory machine-readable medium were recited at a high-level of generality (i.e., as a generic computer component executing instructions, and as a generic computer component storing the instructions executed by the at least one processing unit in the set of processing units) such that they amount to no more than mere instructions using a generic computer component. The additional element of “storing” is merely adding insignificant extra-solution activity. Furthermore, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claim 20 recite further steps to determine a first and second set sets of difference values and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 20 recites the following additional element: store, in the data structure for the shared exponent floating point data type, the first set of different values and the second set of difference values. However, the additional element of “storing” is merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “storing” is merely adding insignificant extra-solution activity. Further, the insignificant extra-solution activity of storing is well-understood, routine and conventional activity for performing operations using a computer. See MPEP 2106.05(d)(II) which states that the courts have recognized computer functions such storing information as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Accordingly, the claim does not amount to significantly more than the abstract idea.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the 35 U.S.C. 101 rejections discussed above and if rewritten to overcome the 35 U.S.C. 112(b) rejection discussed above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 is directed to a method comprising: determining a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determining a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determining a third shared exponent value based the first shared exponent value and the second shared exponent value; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; and storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value.
Garcia (US-PGPUB 2020/0302284 A1) is the closest prior art found. Garcia discloses a data compression technique that includes receiving a set of data values such as a block 402 in Fig. 4, then determining a maximum or common exponent value from all the values in the block. Furthermore, Garcia discloses subdividing the block into sub data sets such as a quad 404, then determining a second maximum or common exponent from all the values in the block. Furthermore, Garcia discloses determining a difference value between the common exponent and the second common exponent and filling out a matrix that includes the common exponent, the difference value, and the sign and the mantissa of each floating point number from the data set. In comparison to claim 10, Garcia teaches determining a first shared exponent value based on an exponent value of each floating point value in a first subset of a plurality of floating point values; determining a second shared exponent value based on an exponent value of each floating point value in a second subset of the plurality of floating point values; determining a first difference value based on the first shared exponent value and the second shared exponent value; determining a sign value and a mantissa value for each floating point value in the plurality of floating point values; and storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the first shared exponent value, and the first difference value. In contrast, Garcia is silent of on the concept of determining a third shared exponent value based the first shared exponent value and the second shared exponent value. Therefore, Garcia does not explicitly teach or suggest determining a third shared exponent value based the first shared exponent value and the second shared exponent value; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; and storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value. Garcia is cited in the IDS submitted 07/07/2022.
Lo et al. (US-PGPUB US 2019/0347072 A1) discloses receiving a plurality of point numbers, identifying an exponent value for each of the floating point numbers, grouping the mantissa values of the floating point numbers, and determining a shared exponent value of the grouped mantissas according to the identified exponent values. Further, Lo discloses defining a multi-tiered shared exponents, for example, a group of floating point values having a shared exponent at a global level and a finer grain level which allows for a great effective precision of the floating point values and to reduce computational burden. Further, Lo discloses using the maximum or largest exponent as the shared exponent in the multi-tiered shared exponent arrangement. Further, Lo discloses several examples of selecting a shared exponent at a finer granularity as shown in Fig. 5 using a per-column, tiling, and a per-column plus tiling basis. However, Lo does not explicitly teach or suggest determining a third shared exponent value based the first shared exponent value, i.e. shared exponent at the global level and the second shared exponent value, i.e. shared exponent at the finer granularity level; determining a first difference value based on the first shared exponent value and the third shared exponent value; determining a second difference value based on the second shared exponent value and the third shared exponent value; and storing, in a data structure for a shared exponent floating point data type, the sign value and the mantissa value for each floating point value in the plurality of floating point values, the third shared exponent value, the first difference value, and the second difference value.
Claims 1 and 19 recite substantially the same limitations as claim 10 and would be allowable for the same reasons. Claims 2-9, 11-18, and 20 would be allowable for at least the same reasons as claims 1, 10, 19 respectively by reason of dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182